AO 247 (Rev. 11/11) Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C. § 3582(c)(2)         Page 1 of 2 (Page 2 Not for Public Disclosure)


                                      UNITED STATES DISTRICT COURT
                                                                        for the
                                                            District of South Carolina

                   United States of America
                              v.                                           )
                                                                           )
                                                                           )   Case No:       5:08-944-001-MBS
           SIGMUND DIAOLA JAMES, a/k/a “Sig”
                                                                           )   USM No: 17206-171
Date of Original Judgment:         8/25/10                                 )
Date of Previous Amended Judgment: 7/8/13                                  )   Pro Se
(Use Date of Last Amended Judgment if Any)                                     Defendant’s Attorney


                  ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                    PURSUANT TO § 404 OF THE FIRST STEP ACT OF 2018
          Upon motion of O the defendant  the Director of the Bureau of Prisons  the court

         for a reduction in the term of imprisonment imposed based on § 404 of the First Step Act of 2018, and having
considered such motion, and taking into account the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent
that they are applicable,
IT IS ORDERED that the motion is:
           O DENIED.  GRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in
the last judgment issued) of                   months is reduced to                                     .
                                             (Complete Parts I and II of Page 2 when motion is granted)

The defendant does not qualify for a reduced guidelines sentence or term of supervised release because the Fair
Sentencing Act, as made retroactive by the First Step Act, did not reduce the statutory penalties associated with
convictions involving 5 kilograms or more of cocaine.




Except as otherwise provided, all provisions of the judgment dated 7/8/13                                        shall remain in effect.
IT IS SO ORDERED.

Order Date:            November 25, 2019                                                       /s/ Margaret B. Seymour
                                                                                                       Judge’s signature


Effective Date:                                                           Margaret B. Seymour, Senior United States District Judge
                     (if different from order date)                                                Printed name and title
